Citation Nr: 1548862	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-06 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a liver injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran submitted a March 2013 Substantive Appeal, VA Form 9, pursuant to a March 2013 Statement of the Case, which addressed the issues of service connection for bilateral hearing loss, tinnitus, and a liver injury.  In the March 2013 Substantive Appeal, the Veteran indicated that he did not want a Board hearing.  However, in November 2013, after the appeals had been timely perfected, the Veteran submitted another Substantive Appeal, VA Form 9, and indicated that he wanted a Board hearing at a local VA office (Travel Board hearing).  Upon clarification, in a January 2014 correspondence, the Veteran requested a Board hearing by live videoconference (Videoconference Board hearing).  

The record reflects that, in February 2015, the Veteran submitted VA Form 20-572, Request for Change of Address.  The Veteran indicated that the new address was located at [redacted].  A subsequent Report of General Information, dated March 2015, reflected this address.  However, in a June 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, which elected the Texas Veterans Commission (TVC), the Veteran's address was located at [redacted].  Parenthetically, the Board notes that correspondence from VA to the Veteran prior to the February 2015 Request for Change of Address included both addresses (on [redacted]).

In August 2015, the Veteran was notified of a Videoconference Board hearing scheduled for September 2015.  The August 2015 notification letter was sent to the address located at [redacted].  Another notification letter, reminding the Veteran of the scheduled Videoconference Board hearing, was sent in September 2015.  The September 2015 notification letter was also sent to the address located at [redacted].  On September 10, 2015, two days after the September 2015 notification letter was sent to the Veteran, the RO contacted the Veteran via telephone to verify the scheduled Videoconference Board hearing.  The September 10, 2015 Report of General Information revealed that the Veteran did not have any knowledge of a Board hearing.  He was also not aware of the location of the scheduled hearing and "the Veteran appeared to be extremely confused."  Significantly, at that time, the Veteran did not withdraw his request for a Videoconference Board hearing.

The RO indicated that the Veteran failed to report to the September 2015 Videoconference Board hearing; however, it is unclear whether the Veteran received notification of the time and place of the scheduled hearing at the appropriate address.  According to the September 2015 Report of General Information, the Veteran had no knowledge of the Videoconference Board hearing scheduled for September 2015.  Both the August and September 2015 notification letters were sent to a different address ([redacted]) than that identified on the February 2015 Request for Change of Address ([redacted]).  In addition, the record reflects that the Veteran admittedly cannot read or write.  See June 2015 TVC Healthcare Initiative Tracker.  While the August and September 2015 notification letters were not returned to VA as undeliverable by the United States Post Office, and the Veteran's representative was also sent notification of the scheduled hearing, it is clear that the Veteran was unaware of the scheduled hearing as of September 10, 2015 (12 days prior to the scheduled September 22, 2015 Videoconference Board hearing).  No subsequent correspondence from the Veteran has withdrawn this request for a Videoconference Board hearing.  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Additionally, pursuant to 38 C.F.R. § 20.704(b) (2015), when a hearing is scheduled, the person requesting it will be notified of its time and place.

As it is unclear whether the Veteran received notice of the time and place for the scheduled hearing, in accordance with the Veteran's request, the Board finds that the Veteran should again be scheduled for a Videoconference Board hearing at the RO.  The RO should ensure that notice of the scheduled hearing is sent to the Veteran's current address.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After verification of the Veteran's current mailing address, schedule the Veteran for a Videoconference Board hearing to be held at the appropriate RO before a Veterans Law Judge of the Board in Washington, DC, to address the issues as listed on the title page of this Remand.  

Send notice of the scheduled hearing to the Veteran and representative, a copy of which should be associated with the electronic file.  Given the unique circumstances of this case (the Veteran indicated that he is unable to read or write), ensure that the Veteran is notified of the time and place of the scheduled Videoconference Board hearing either by telephone or by eliciting assistance from the Veteran's representative, Texas Veterans Commission.  

Notify the Veteran that, absent good cause, if he fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing has been withdrawn.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




